There are many objections and exceptions to the admission of testimony. None of them present any new or novel propositions of law, and while many of them are insisted on in brief, no authority is cited by counsel to sustain their contention. We have examined and considered them all, and in none of the rulings do we find error of a prejudicial nature.
The evidence tending to convict the defendant consists of the testimony of a deputy sheriff. This witness tells a very improbable story and certainly was subject to much just criticism; but if the story was believed beyond a reasonable doubt, the jury was authorized to find the defendant guilty. This question was fairly presented to the jury by the trial judge, who carefully instructed them on the law. Notwithstanding the character of the testimony, the defendant was not entitled to the general charge.
If the defendant is now to find relief, it must be with the pardoning power.
The judgment is affirmed.
Affirmed.
                              On Rehearing.
The sentence of the court is: "For twenty days to pay the fine and a sufficient number of days to pay the costs at seventy-five cents per day and for an additional _____ days punishment added by the court." This sentence is indefinite and void, except as to the twenty days to pay the fine. The judgment is, theretofore, affirmed as to the twenty-day sentence and the sentence for the costs, and the additional sentence added by the court is void and held for naught.
When the defendant has served twenty days at hard labor, let him be discharged.
Judgment corrected, and application overruled.